Exhibit 99.2 S.C. PISCICOLA TOUR AP PERITEASCA S.R.L. INDEX TO FINANCIAL STATEMENTS Page Condensed Balance Sheets March 31, 2015 (unaudited) and December 31, 2014 F-2 Condensed Statements of Operations and Comprehensive Income (Loss) - Three months ended March 31, 2015 (unaudited) and March 31, 2014 (unaudited) F-3 Condensed Statements of Cash Flows - Three months ended March 31, 2015 (unaudited) and March 31, 2014 (unaudited) F-4 Condensed Notes to Financial Statements (unaudited) F-5 F-1 S.C. PISCICOLA TOUR AP PERITEASCA S.R.L. CONDENSED BALANCE SHEETS (UNAUDITED) March 31, December 31 2014* Assets Current Assets: Cash and cash equivalents $ $ Inventory Other current assets Total current assets Property, Plant and equipment, net Total assets $ $ Liabilities and Stockholders’ Equity Current Liabilities: Short term notes payable - related parties $ $ Accounts payable and accrued expenses Total current liabilities Notes payable Total liabilities Commitments and Contingencies Stockholders’ Equity: Common stock, $2.71 par value; 154 shares authorized and outstanding at March 31, 2015 and December31, 2014, respectively Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders’ equity $ $ * Derived from audited information. The accompanying notes are an integral part of these unaudited condensed financial statements. F-2 S.C. PISCICOLA TOUR AP PERITEASCA S.R.L. STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (UNAUDITED) Three Months Ended March 31, Revenues, net $ $ Operating Expenses Generaland administrative expenses Total operating expense Operating Loss ) ) Other Income (Expense): Interest expense – related party ) ) Total other income (expense) ) ) Loss from operations before income taxes ) ) Income taxes - - Net loss $ ) $ ) Statement of Comprehensive Income Net loss $ ) $ ) Other Comprehensive Income (loss) Foreign currency translation adjustments ) ) Comprehensive income (loss) $ ) $ ) Pro Forma Earnings Per Share Net loss $ ) $ ) Pro forma loss per share $ ) $ ) Pro forma weighted average shares outstanding The accompanying notes are an integral part of these unaudited condensed financial statements. F-3 S.C. PISCICOLA TOUR AP PERITEASCA S.R.L. STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended March 31, Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss to cash used in operations Depreciation 58 Non-cash interest expense Changes in assets and liabilities: Inventory ) ) Other assets ) ) Accrued expenses ) Net cash provided by (used) for operating activities ) ) Investing activities: Capital expenditures ) ) Net cash provided (used) from investing activities ) ) Financing activities: Proceeds from notes payable - related parties Proceeds from sale of common stock 86 Net cash provided by financing activities Effect of exchange rates on cash and cash equivalents ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of year 79 Cash and cash equivalents at end of year $ $ Supplemental disclosure of cash flow information: Cash paid for interest $ $ Cash paid for taxes $ $ The accompanying notes are an integral part of these unaudited condensed financial statements. F-4 S.C. PISCICOLA TOUR AP PERITEASCA S.R.L. NOTES TO UNAUDITED CONDENSED FINANCIAL STATEMENTS Note 1. The Company and Basis of Presentation S.C. PISCICOLA TOUR AP PERITEASCA S.R.L. (“Company”) was incorporated in Romania in 2012 in order to hold certain assets spun out of S.C. Piscicola Tour AP S.R.L by the former owners (see Note 4).Except where the context otherwise requires, the “Company”, “we” and “our” refers to S.C. PISCICOLA TOUR AP PERITEASCA S.R.L.All of the assets, liabilities and operations of the Company from inception through to March 31, 2015 were in Romania. In 2014 the Company commenced operations in the agriculture industry, the only operating segment of the Company, when it commenced farming operations of reeds on the property it owns outside of Constanta, Romania.The reeds are able to be processed after purchase into insulation used in the construction of residential and commercial structures.In June 2015 the Company is expanding its operations into aquaculture and later in 2015 expects to begin planning for a new luxury hotel on additional property it owns outside of Constanta, Romania. In June 2015, as more fully described in Note 9, the Company became a subsidiary of Artex Corp. The financial statements for the periods ended March 31, 2015 and 2014 included herein are unaudited. Such financial statements reflect, in the opinion of management, all adjustments necessary to present fairly the financial position and results of operations and comprehensive income as of and for the periods indicated. All such adjustments are of a normal recurring nature. These interim results are not necessarily indicative of the results to be expected for the fiscal year ending December 31, 2015 or for any other period. Certain information and footnote disclosures normally included in the consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission. The Company believes that the disclosures are adequate to make the interim information presented not misleading. These consolidated financial statements should be read in conjunction with the Company’s audited consolidated financial statements and the notes thereto included in this Form 8-K filing Note 2. Summary of Significant Accounting Policies Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods. The most significant estimates pertain to costs included in inventory.Actual results could differ from those estimates. Cash and Cash Equivalents The Company considers all highly liquid investments with a maturity of three months or less at the time of purchase to be cash equivalents. Inventory Readily marketable inventories are agricultural commodity inventories that are readily convertible to cash because of their commodity characteristics, widely available markets and international pricing mechanisms. Readily marketable inventories are valued at fair value. These agricultural commodity inventories have quoted market prices in active markets, may be sold without significant further processing and have predictable and insignificant disposal costs. Changes in the fair values of merchandisable agricultural commodities inventories are recognized in earnings as a component of cost of goods sold.As of March 31, 2015 and December 31, 2014, the Company had no readily marketable inventories. Inventories other than readily marketable inventories are stated at the lower of cost or market by inventory product class. Cost is determined using primarily the first in-first out method. F-5 Property and Equipment Property and equipment are stated at cost less accumulated depreciation and are depreciated using the straight-line method over the assets’ estimated useful lives. Principal useful lives are as follows: Buildings Held for development Machinery and equipment 4 - 12 years Vehicles 4 - 8 years Normal maintenance and repairs for property and equipment are charged to expense as incurred, while significant improvements that increase the useful life or increase the productive capacity of the asset are capitalized. Foreign Currency Translation In Romania, our local currency is also our functional currency and thus our financial statements are translated into U.S.dollars using current exchange rates. The U.S.dollar effects that arise from translating the net assets of the company at changing rates are recorded in the foreign currency translation account, which is included in Accumulated other comprehensive income (loss) (“AOCI”) and reflected as a separate component of equity. Impairment or Disposal of Long-Lived Assets At each balance sheet date or whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable, management of the Company evaluates the recoverability of such assets. An impairment loss is recognized if the amount of undiscounted cash flows is less than the carrying amount of the asset, in which case the asset is written down to fair value. The fair value of the asset is measured by either quoted market prices or the present value of estimated expected future cash flows using a discount rate commensurate with the risks involved. The Company has evaluated the carrying values of its assets as of December 31, 2014 and has determined that no impairment is required. Pro Forma Financial Information As discussed in Note 1 and Note 9, upon closing of the Merger, the financial statements of Artex Corp. became those of the Company.Pursuant to Securities and Exchange Commission Staff Accounting Bulletin Number 1B.2 "Pro Forma Financial Statements and Earnings per Share" ("SAB 1B.2"), pro forma earnings per share information on the face of the statement of operations and comprehensive income has been presented which reflects the impact of the Company's change in capital structure as if it had occurred at the beginning of the financial statement periods, January 1, 2014. Note 3. Inventory The following table shows our inventories, at lower of cost or market: March 31, December 31, Reed costs $ $ Fuel Other $ $ At March 31, 2015, the Company had completed the harvest of reeds on its property and had accrued $3,686 of post-harvest costs into inventory (see Note 5). Note 4. Property, Plant and Equipment In 2011, the predecessor entity to the Company acquired certain property and equipment included in the table below under “Buildings and related structures (idle and held for development)” from an unrelated third party for a purchase price of Euro 3.5 million.In March 2012, the predecessor entity created three brother sister companies, of which one was our Company and spun the companies out to the owner of the predecessor company.Immediately after the creation of our Company, the predecessor company then transferred those assets noted below and certain related liabilities (see Note 6) at their historical cost to our Company.In 2014, the prior owner of the Company sold all of the then outstanding shares to the new owner (see Note 7). F-6 Fixed assets consist of the following: March 31, December 31, Land $ $
